181 F.2d 1008
FRUEHAUF TRAILER CO.v.MYERS.
No. 12253.
United States Court of Appeals Ninth Circuit.
March 24, 1950.
Rehearing Denied May 10, 1950.

Arthur W. Dickey, Harness, Dickey & Pierce, Detroit, Michigan, Charles R. Spackman, Jr., Charles E. Wright, Pendergrass, Spackman & Bullivant, Portland, Oregon, for appellant.
Bardi G. Skulason, Ashley Greene, David Sandeberg, Portland, Oregon, for appellee.
Before BONE, Circuit Judge, GOODMAN and MATHES, District Judges.
PER CURIAM.


1
This is an appeal, pursuant to Title 28 U. S.C.A. § 1292(4), from a judgment again holding United States Letters Patent No. 2,090,874 to Myers, appellee here, valid and infringed. See Myers v. Beall Pipe & Tank Corp., D.C.Or. 1940, 36 F. Supp. 752; Page v. Myers, 9 Cir., 1946, 155 F.2d 57.


2
Appellant conceded at the bar upon oral argument that all claims of the patent in suit are valid, so only the issue as to infringement remains to be considered. On this issue the evidence clearly sustains the holding of the learned trial Judge. See Myers v. Fruehauf Trailer Co., D.C., 90 F. Supp. 265.


3
The judgment of the District Court is affirmed.

On Petition for Rehearing

4
PER CURIAM.


5
Appellant's petition for a rehearing is denied. That portion of the petition which seeks a rehearing in banc is stricken because "without authority in law or in the rules or practice of the court." See Kronberg v. Hale, 9 Cir., 181 F.2d 767, order upon petition for rehearing filed February 27, 1950; 28 U.S.C. § 46(c).